—Appeals from a decision and an amended decision of the Workers’ Compensation Board, filed January 23, 1992 and December 21, 1992, which ruled that claimant sustained an accidental injury arising out of and in the course of her employment.
There is substantial evidence in the record to support the Board’s determination that claimant’s accident occurred in the course of her employment. Claimant, a home aide, testified that she was asked by the woman she normally worked for to clean her daughter’s home without additional pay and that she was injured in an automobile accident during her normal working hours while on the way to the daughter’s home. Whether an activity is within the scope of employment or purely personal depends on whether the activity is both *940reasonable and sufficiently work related under the circumstances and raises a factual question for the Board. In addition, even where an activity is for the private benefit of a supervisor, an injury sustained in the course of that work may be compensable. Here, given claimant’s testimony and the evidence before the Board, the Board’s conclusion that claimant’s agreement to clean the daughter’s home grew out of her employment relationship and was not a substantial deviation from her employment should not be disturbed.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision and amended decision are affirmed, without costs.